Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response to the restriction requirement, dated March 11, 2021, has been received. Applicant’s election without traverse of Group I: claims 28, 53-56, 58-59, 61, 64, 68, 78-79, 81, 105, and 107-109, as well as the election of the species of CCL19 as a pro-inflammatory marker gene, an anti-CSFIR antibody and an anti-PD-1 antibody in combination with chemotherapy, carcinoma as a specific type of cancer, and a PD-1/PD-L1 inhibitor inadequate responder as a criteria for a subject in the reply filed on March 11, 2021 is acknowledged.
Applicant's election with traverse of a species of cell in the reply filed on March 11, 2021 is acknowledged. The traversal is on the ground(s) that claim 109 does not require a species of cell. This argument is persuasive, and the election of species to ONLY this species is hereby withdrawn.
Claims 135-137 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2021.
Claims 28, 53-56, 58-59, 61, 64, 68, 78-79, 81, 105, and 107-109 are therefore under examination, being drawn to methods of treating cancer with both an anti-CSF1R antibody and an anti-PD-1 antibody.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81, 105 and 107-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The present claims are drawn to a method of treating cancer, comprising administering an anti-CSF1R antibody and an anti-PD-1 antibody. However the instant specification, as filed, does not provide sufficient enabling description for preventing or treating any neoplasia as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering an anti-CSF1R antibody and an anti-PD-1 antibody to lessen or ameliorate the symptoms of any neoplasia or cancer.
For example, one of skill in the art is well-aware that cancer is difficult to prevent and treat. According to The Merck Manual of Diagnosis and Therapy, there are numerous molecular mechanisms which may drive cells to become cancerous, from genetic abnormalities to environmental factors. (The Merck Manuals Online Medical Library, [online]. Whitehouse in vitro or in vivo evidence showing that administering an anti-CSF1R antibody and an anti-PD-1 antibody can counter-act the cause or the manifestation of cancer as defined by The Merck Manual of Diagnosis and Therapy in order to prevent or ameliorate the disease, in view of the numerous possible molecular mechanisms of cancer.  
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the antibodies. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the antibodies to the development of effective methods of preventing or treating plethora of the diseases broadly encompassed by the claimed invention.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

Claims 81, 105, and 107-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. 
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common. However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims."). A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
In the instant case, the specification discloses a specific antibody against CSF1R and a specific antibody against PD-1. However, the claims broadly encompass any antibody that binds CSF1R and any antibody that binds PD-1. The present claims attempt to claim every anti-CSF1R 
A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of antigen-binding immunoglobulin molecules are defined by their desired binding to an antigen and function of such binding. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. teaches that over hundreds of functional antibody fragments can be isolated from an antibody 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of antibody that binds CSF1R and PD-1 broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
Applicant is invited to amend the claims to recite the elected antibodies by SEQ ID NO in order to obviate this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 79 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 79 and 81 contains the trademark/trade name “F1CDx”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a diagnostic test and, accordingly, the identification/description is indefinite.

Claims 79 and 81 also include the acronym “WES” without an explanation to the acronym’s meaning. Applicant is invited to amend the claims to recite the phrase “whole exome sequencing” to clarify this term.

Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "advanced" in claim 78 is a relative term which renders the claim indefinite. The term "advanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

For the purpose of examination under art, “advanced” pancreatic cancer reads on any pancreatic cancer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28, 53-56, 59, 61, 64, 68, 78, 105, 107, and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160152715 A1 (Wong et al.)
Wong teaches the administration of an anti-CSF1R antibody and a PD-1/PD-L1 inhibitor for the treatment of cancer (claim 1). More specifically, Wong teaches the anti-PD1 antibody nivolumab (para. 0009). The claimed anti-CSF1R antibody is also taught by Wong, for example, as SEQ ID NOs: 9-10, 39, 46, 53, and 60.
Wong also teaches dosages of 2-4 mg/kg of the anti-CSF1R antibody once every two weeks, and about .5 mg/kg of the anti-PD-1 antibody every 4 weeks (claims 12-14).
Wong also teaches co-administration with gemcitabine (Figure 5).

It is noted that the recited determining step of claims 105, 107, and 109 does not recite any additional active method steps, but simply states a natural result of the administration of the claimed antibodies and is obviously not tied to any machine and does not transform any article into a different state or thing. Determining the increase of expression of CCL19 does not require one to conduct or perform any action that is transformative. Therefore, the “determining” step is not found to further limit the method defined by the claim since it simply expressed as the result of a previously recited administration step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

58 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160152715 A1 (Wong et al.) in view of U.S. patent 10,556,957 (Beebe et al.). 
As stated above, Wong teaches the administration of an anti-CSF1R antibody and a PD-1/PD-L1 inhibitor for the treatment of cancer (claim 1). Wong also teaches that the patient may have previously received chemotherapy (para. 0015). However, Wong does not teach the use of the specific chemotherapy agent FOLFOX (leucovorin calcium (folinic acid), fluorouracil, and oxaliplatin).
Beebe teaches the use of the FOLFOX regimen of chemotherapy in association with an immunotherapy for the treatment of pancreatic cancer (col. 56, lines 39-41, col. 57, line 4, and col. 49, lines 54-59).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Beebe to the method of Wong to arrive at the claimed invention. Beebe teaches that the FOLFOX regimen is a suitable form of chemotherapy for pancreatic cancer in conjunction with immunotherapy. Wong teaches that various forms of chemotherapy may be used in combination with the taught method of immunotherapy comprising the combination of an anti-CSF1R antibody and an anti-PD-1 antibody. The two references could be combined by simple substitution and would perform their natural functions with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Claims 79 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160152715 A1 (Wong et al.) in view of Fujii et al. (Cancer Genet Cytogenet. 2009 Feb;189(1):5-14). 

Fujii teaches that microsatellite sequences in pancreatic cancer are stable, contrary to many other types of cancers (page 6, left column, third paragraph). Fujii further teaches that stable microsatellites in human pancreatic cancer may also provide an important insight to the mechanisms of tumorigenesis in the human pancreas (page 12, left column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Fujii to the method of Wong to arrive at the claimed invention. Fujii teaches that microsatellite stability is a useful way to assess the mechanisms which drive malignancies, which would in turn inform the skilled artisan to predict the most beneficial therapy, such as the method of treatment taught by Wong. The teachings of Fujii can be combined with the teachings of Wong by known means, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Claims 105 and 107-109 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160152715 A1 (Wong et al.) in view of Torres et al. (Pancreas. 2014 Oct;43(7):1042-9).
As stated above, Wong teaches the administration of an anti-CSF1R antibody and a PD-1/PD-L1 inhibitor for the treatment of cancer (claim 1). However, Wong does not teach the use of CXCL11 as a marker gene.

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Torres to the method of Wong to arrive at the claimed invention. As Torres teaches, CXCL11 is a known prognostic biomarker for pancreatic cancer. CXCL11 could be used as a biomarker to evaluate the method of treatment for pancreatic cancer taught by Wong by known means, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 28, 53-56, 58-59, 61, 64, 68, 78-79, 81, 105, and 107-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,765,147 in view of Wong, Beebe, Fujii, and Torres (see supra).
Although the claims at issue are not identical, they are not patentably distinct from each other. The ‘147 patent teaches the claimed anti-CSF1R antibody and the claimed anti-PD-1 antibody for the treatment of cancer (claim 1). The ‘147 patent also teaches the dosages and schedule of the instant claims (claims 12-14). While the ‘147 patent does not claim further methods of chemotherapy such as FOLFOX or gemcitabine, the use of microsatellite stability as a means to evaluate cancer, or the use of CXCL11, these features, among others claimed, are taught by Wong, Beebe, Fujii, and Torres respectively, for reasons described above. The teachings of these references can be combined with the ‘147 patent by known means with no change in their respective functions, and the resulting combination would yield nothing more than predictable results.

Claims 28, 53-56, 58-59, 61, 64, 68, 78-79, 81, 105, and 107-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,221,244 in view of Wong, Beebe, Fujii, and Torres (see supra).
Although the claims at issue are not identical, they are not patentably distinct from each other. The ‘244 patent teaches the claimed anti-CSF1R antibody and the claimed anti-PD-1 antibody for the treatment of cancer (claim 1). The ‘244 patent also teaches the dosages and schedule of the instant claims (claims 12-14). While the ‘244 patent does not claim further methods of chemotherapy such as FOLFOX or gemcitabine, the use of microsatellite stability as a means to evaluate cancer, or the use of CXCL11, these features, among others claimed, are .

Claims 28, 53-56, 58-59, 61, 64, 68, 78-79, 81, 105, and 107-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,618,967 in view of Wong, Beebe, Fujii, and Torres (see supra).
Although the claims at issue are not identical, they are not patentably distinct from each other. The ‘967 patent teaches the claimed anti-CSF1R antibody and the claimed anti-PD-1 antibody for the treatment of cancer (claim 1). The ‘967 patent also teaches the dosages and schedule of the instant claims (claims 12-14). While the ‘967 patent does not claim further methods of chemotherapy such as FOLFOX or gemcitabine, the use of microsatellite stability as a means to evaluate cancer, or the use of CXCL11, these features, among others claimed, are taught by Wong, Beebe, Fujii, and Torres respectively, for reasons described above. The teachings of these references can be combined with the ‘967 patent by known means with no change in their respective functions, and the resulting combination would yield nothing more than predictable results.

Claims 28, 53-56, 58-59, 61, 64, 68, 78-79, 81, 105, and 107-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-92 of patent application 16/808,910 in view of Wong, Beebe, Fujii, and Torres (see supra).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu, et al., “CSF1/CSF1R Blockade Reprograms Tumor-Infiltrating Macrophages and Improves Response to T-cell Checkpoint Immunotherapy in Pancreatic Cancer Models,” Cancer Research, 2014, 74(18): 5057-5069 (cited in IDS), U.S. patent 8,206,715, and U.S. patent 10,072,082.

No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER JOHANSEN/Examiner, Art Unit 1644        
  

/SHARON X WEN/Primary Examiner, Art Unit 1644